Case 1:17-cr-00378-AKH Document 49 Filed 06/01/20 Page 1of5

AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)

Sheet |]
DSS—_——————— = - - ~ ™ ——————— - =

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

¥;
Marino Amaya Duque

USM Number: 76385-054
Kenneth Montgomery/ AUSA, Michael Neff |

)

)

)

Case Number: 1: 17 Cr. 00378 (AKH)
)

)

)

)

Defendant's Attorney

THE DEFENDANT:
M pleaded guilty to count(s) 4

 

 

 

pleaded nolo contendere to count(s)
which was accepted by the court.

 

 

 

 

was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

 

 

 

 

 

 

 

 

 

 

 

 

Title & Section Nature of Offense Offense Ended Count
21 USC 963 Conspiracy to Import Heroin into the US 12/31/2014 1
The defendant is sentenced as provided in pages2through === 9 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
The defendant has been found not guilty on count(s) p- a so
MCount(s) All open counts _ ES V{ are dismissed on the motion of the United States.

,,_ it is ordered that the defendant must notify the United States attorney for this district within 30 ays of any change of name, residence,
or mailing address until all fines, resutution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

9/20/2020 ©
Date of Imposition of Judgment

je. Silb 0

Si gnature of J udge

Hon. Alvin K. Hellerstein, U.S. District Judge

Name and Title of Judge

Qli}/zez0

Date

 
Case 1:17-cr-00378-AKH Document 49 Filed 06/01/20 Page 2 of 5

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Jud — Page O
DEFENDANT: Marino Amaya Duque Preah Ease 2 af
CASE NUMBER: 1: 17 Cr. 00378 (AKH)

IMPRISONMENT

The defendant is

hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

36 months, with credit for 5 months defendant served in US custody. The defendant is notified of his right to appeal.

 

 

 

 

The court makes the following recommendations to the Bureau of Prisons:

 

 

 

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

The defendant shall surrender to the United States Marshal for this district:

 

 

 

 

 

 

 

 

 

 

at | a.m. p.m. on

 

 

 

 

 

as notified by the United States Marshal.

 

 

 

 

The defendant shall surrender for service of sentence at the institution designated by

 

the Bureau of Prisons:

 

 

 

before 2 p.m. on

 

 

 

 

as notified by the United States Marshal.

 

 

 

as notified by the Probation or Pretrial Services Office.

 

RETURN
[ have executed this judgment as follows:
Defendant delivered on _. OW _. ;
at 7 =a aa . , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

- DEPUTY UNITED STATES MARSHAL

 
Case 1:17-cr-00378-AKH Document 49 Filed 06/01/20 Page 3 of 5

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

DEFENDANT: Marino Amaya Duque ee ee

CASE NUMBER:1: 17 Cr. 00378 (AKH)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
The determination of restitution is deferred until | . An Amended Judgment in a Criminal Case (AO 245C) will be

 

entered after such determination.

 

 

 

 

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. H |
befare the United Stetce * nat 4 P ¥ l ciow. Mowever, pursuant to 18 U.S.C. § 3664 1), all nonfederal victims must be paid

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage

 

 

TOTALS $ 0.00 ee 0.00

 

 

 

Restitution amount ordered pursuant to plea agreement $

 

 

 

 

The defendant must pay interest on restitution and a fine of more than 52,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

 

The court determined that the defendant does not have the ability to pay interest and it is ordered that:

 

 

 

 

 

 

 

 

 

 

the interest requirement is waived for the fine restitution.

 

 

 

 

 

 

 

 

 

 

 

 

 

the interest requirement for the fine restitution is modified as follows:

 

 

 

* Amy, Vicky, and Andy Child spenc grey Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. |
"*" Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on

or after September 13, 1994, but before April 23, 1996.

 

 
Case 1:17-cr-00378-AKH Document 49 Filed 06/01/20 Page 4 of 5

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

 

 

ee = = ————————————
Judgment — Pa 5
DEFENDANT: Marino Amaya Duque ROSTSH ge 4 of 5

CASE NUMBER: 1: 17 Cr. 00378 (AKH)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A  W) Lump sum payment of $ 100.00 ==—— due immediately, balance due

notlaterthan | eee ee , Or

In accordance with C. D, E, or F below; or
B Payment to begin immediately (may be combined with C. D, or F below); or
C Payment in equal __ (€.g., weekly, monthly, quarterly) installments of $ over a period of

an (e.g., months or years), to commence 7 _____ (€.8., 30 or 60 days) after the date of this judgment; or
D Payment in equal —  s(¢.§., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence —s«e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

 

 

 

E Payment during the term of supervised release wil] commence within ns _ (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 

 

 

 

F Special instructions regarding the payment of criminal monetary penalties:

 

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, nem of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the coutt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 

Joint and Several!

 

 

 

Case Number . ,
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

 

 

The defendant shall pay the cost of prosecution.

 

 

 

 

 

The defendant shall pay the following court cost(s):

 

 

The defendant shall forfeit the defendant’s interest in the following property to the United States:

 

 

 

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, @ fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of

prosecution and court costs.
 

Case 1:17-cr-00378-AKH Document 49 Filed 06/01/20 Page 5 of 5

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6B — Schedule of Payments

 

DEFENDANT: Marino Amaya Duque Judgment—Page 2. of
CASE NUMBER: 1: 17 Cr. 00378 (AKH)

ADDITIONAL FORFEITED PROPERTY

The dendant shall forfeit $1,000.00, all propert ituti i
directly or indirectly as a result of the aan n Souk { ng or derived from any proceeds the defendant obtained
